Exhibit 10.1

 

Frederick Schmid, DVM, MBA    April 14, 2006 Post Office Box 10    Hillsborough,
NC 27278   

Dear Fred,

On behalf of Panacos Pharmaceuticals, Inc. (“Panacos” or “the Company”), I am
very pleased to extend an offer of employment to you. The following summarizes
the terms of your anticipated employment with Panacos. Of course, not all of the
terms and requirements of your employment can be set forth in this letter, and I
encourage you to contact me or Stephen Andre in Human Resources with any
questions you may have.

1. Position: Your initial position will be as Senior Vice President of
Commercial Operations reporting to the CEO. As a Panacos employee, we expect
that you will perform any and all duties and responsibilities normally
associated with your position in a satisfactory manner and to the best of your
abilities at all times.

2. Starting Date/Nature of Relationship: Your employment with Panacos will begin
on May 15, 2006. No provision of this letter shall be construed to create an
express or implied employment contract, or a promise of employment for any
specific period of time. Your employment at Panacos is at-will employment, which
may be terminated by you or Panacos at any time for any reason with or without
advance notice.

3. Sign-on Bonus. You will receive a sign-on bonus in the amount of $90,000,
payable within 90 days of the commencement of your employment. If, during the
first year of your employment you voluntarily terminate your employment or your
employment is terminated by the Company for Cause (as defined in the attached
Addendum), then you will be required to repay the sign-on bonus to the Company
in full within 90 days of the date of termination. If, during the second year of
your employment you voluntarily terminate your employment or your employment is
terminated by the Company for Cause, then you will be required to repay 50% of
the sign-on bonus to the Company in full within 90 days of the date of
termination.

4. Relocation Expenses. Until December 31, 2006, the Company will reimburse you
for (a) the cost of temporary housing located in Massachusetts up to a maximum
of $3,200.00 per month, (b) the cost of your plane travel between your home in
North Carolina and Massachusetts, up to a maximum of one round-trip per week,
provided that you travel in accordance with the Company’s Travel policy in
effect from time to time, and (c) any taxes associated with (a) and/or (b). The
term for the reimbursements under (a), (b) and (c) above may be extended by
mutual agreement. Also, if you purchase a home in Massachusetts within eighteen
(18) months of the commencement of your employment and you are still employed by
the Company at that time, the Company will reimburse you for the cost of moving
your household goods to your home in Massachusetts.

5. Compensation/Benefits: Your initial Base Pay shall be annualized at $260,000
minus customary deductions for federal and state taxes and the like, and shall
be paid in accordance with the Company’s usual payroll practices. Assuming you
are still employed by Panacos at the time of payment, you will also be eligible
to receive an Annual Cash Bonus targeted at 35% of your annual Base Pay, at the
end of each calendar year that you are employed by the Company. The award and
amount (which may be less than or greater than the target amount) of any Annual
Cash Bonus shall be determined at the sole discretion of Panacos, based on the
achievement of mutually agreed upon performance goals (both individual and
Company) and your continued employment with the Company. Any Annual Cash Bonus
will be paid within sixty (60) days following the end of the year to which it
relates. Any annual Cash Bonus for 2006 will be pro-rated based on your start
date.

In connection with your employment, and subject to approval of the Panacos Board
of Directors, you will be granted an initial option to purchase 400,000 shares
of common stock (“Initial Option Grant”) in Panacos at fair market value at the
time of grant, pursuant to the terms of a formal stock option certificate.
Neither the formal stock option certificate nor any applicable Panacos stock
plan creates any obligation on the Company’s part to employ you for any
particular period of time. The options, which to the extent permitted by law
shall be incentive stock options, will become exercisable on a time-based basis
at the rate of 1/48th per month beginning on June 15, 2006 and continuing as set
forth in your stock option certificate. Subject to Section 5 below and the terms
of your stock option certificate and the applicable stock option plan, upon
termination of employment, you shall have three months to exercise any
unexercised, vested options.

In addition to your compensation, you may take advantage of various benefits
offered by the Company from time to time, including Panacos’ medical, disability
and life insurance, dependent care and medical flexible spending plans, 401(k)
plan, and paid vacation and holiday time. These benefits, of course, may be
modified or changed from time to time at the sole discretion of the Company.
Panacos’ present benefit structure and other important information about the
benefits for which you may be eligible are available from



--------------------------------------------------------------------------------

Human Resources. Where a particular benefit is subject to a formal plan (for
example, medical insurance or life insurance), eligibility to participate in and
receive any particular benefit is governed solely by the applicable plan
document. Vacation and holidays are governed by Company policy. Subject to those
policies, you will be eligible to accrue up to 4 weeks of vacation and 10
holidays each year. Should you ever have any questions about Panacos benefits,
you should ask the Company for a copy of the applicable plan document or policy.

6. Confidentiality/Proof of Employability: Our offer is contingent on your
execution of the attached Employee Non-Disclosure, Non-Competition and
Inventions Agreement. This Agreement is necessary to protect the Company’s trade
secrets, confidential information and/or goodwill. Also, your employment is
contingent on your provision of all documents required to verify your
eligibility to work in the United States.

7. Termination of Employment/Severance and Other Benefits: As stated, your
employment with Panacos is at-will, which means that either you or Panacos may
end the employment relationship at any time, for any reason, with or without
notice. Not withstanding the foregoing, if you are terminated as set forth in
this section, the Company will provide you with the severance and benefits set
forth in this section, conditioned upon your timely execution of a separation
agreement, in a form acceptable to the Company, containing a general release of
claims against the Company.

a. If your employment is terminated by the Company without Cause (as defined in
the Addendum, attached hereto) within three years of the start of your
employment or if you resign for Good Reason (as defined in the Addendum) within
three years of the start of your employment, then the Company will pay you
severance of six month’s base pay, paid out over time in accordance with the
Company’s then-current payroll practices, and will continue to pay its portion
of the cost to continue your medical and dental coverage for six months
following the termination date. In addition, subject to the stock plan and your
stock option certificates, you will have twelve months from the date of your
termination to exercise any stock options that are vested as of your termination
date, provided that such extension may cause the options to become non-qualified
options.

b. If your employment is terminated by the Company without Cause (as defined in
the Addendum, attached hereto) after the third anniversary of your first day of
employment with the Company, or if you resign for Good Reason (as defined in the
Addendum) after the third anniversary of your first day of employment with the
Company, then in lieu of Section 7(a) the Company will pay you severance of one
year’s base pay, paid out over time in accordance with the Company’s
then-current payroll practices, and will continue to pay its portion of the cost
to continue your medical and dental coverage for one year following the
termination date. In addition, subject to the stock plan and your stock option
certificates, you will have twelve months from the date of your termination to
exercise any stock options that are vested as of your termination date, provided
that such extension may cause the options to become non-qualified options.

c. If, within twelve months following a Change of Control (as defined in the
Addendum), your employment is terminated by you for Good Reason (as defined in
the Addendum) or by the Company for reasons other than Cause (as defined in the
Addendum), then in lieu of 7(a) or 7(b), the Company will pay you severance of
one year’s base pay, paid out over time in accordance with the Company’s
then-current payroll practices, and will continue to pay its portion of the cost
to continue your medical and dental coverage for one year following the
termination date. In addition, any unvested options shall become fully vested at
the time of such termination or resignation. Subject to the stock plan and your
stock option certificates, you will have twelve months from the date of your
termination to exercise any vested stock options.

d. To the extent that you are deemed to be a “specified employee” within the
meaning of Section 409A of the Internal Revenue Code, as amended (the “Code”),
and any successor statute, regulation and guidance thereto, and only insofar as
it is required by Code Section 409A, any payments to which you may become
entitled under this Section will not commence until the first business day of
the seventh (7th) month following the effective date of your termination.

8. Certifications: You hereby agree, represent and warrant that (i) neither your
execution of this offer letter nor your becoming an employee of Panacos will
cause you to be in violation of any post-employment restrictive covenants (e.g.,
non-competition/confidentiality agreements) with any prior employer; (ii) you
understand that the Company will not ask for nor accept any confidential
information belonging to any such employer; and (iii) you will honor all such
valid agreements.

9. Miscellaneous: This letter, together with the attached Addendum, the Employee
Non-Disclosure, Non-Competition and Inventions Agreement, and your stock option
certificates, constitutes our entire offer regarding the terms and conditions of
your employment with the Company. It supersedes any prior agreements or other
promises or statements (whether oral or written) regarding the offered terms of
employment.

You acknowledge and agree that the Company does not guarantee the tax treatment
or tax consequences associated with any payment or benefit arising under this
Agreement, including but not limited to consequences related to Section 409A of
the Internal Revenue



--------------------------------------------------------------------------------

Code of 1986, as amended (the “Code”). If so requested by you, the Company will
negotiate in good faith and with you will jointly execute an amendment to modify
this offer letter to the extent necessary to comply with the requirements of
Code Section 409A, or any successor statute, regulation and guidance thereto;
provided, that no such amendment shall increase the total financial obligation
of Company under this offer letter.

The terms of your employment shall be governed by the law of the Commonwealth of
Massachusetts, without giving effect to conflict of law principles. By accepting
this offer of employment, you agree that any action, demand, claim or
counterclaim in connection with your employment with Panacos, or any separation
of employment (whether voluntary or involuntary) from Panacos, shall be resolved
in a court of competent jurisdiction in the Commonwealth of Massachusetts by a
judge alone, and you waive and forever renounce your right to a trial before a
civil jury.

You may accept this offer of employment and the terms and conditions hereof by
signing the enclosed additional copy of this letter and returning it to Stephen
Andre.

Sincerely,

 

LOGO [g96246logo.jpg]

Samuel K. Ackerman, M.D. Chairman and CEO

 

Agreed and Accepted

 

Frederick Schmid, DVM, MBA Date:                                         
                         (Please date after you sign)



--------------------------------------------------------------------------------

ADDENDUM – Definitions Applicable to Schmid Employment Agreement

(a) For purposes hereof, “Cause” shall mean willful misconduct by Schmid or
willful failure by Schmid to perform his responsibilities to the Company
(including, without limitation, breach by Schmid of any provision of any
employment, consulting, advisory, non-disclosure, non-competition or other
similar agreement between Schmid and the Company) that continues for fifteen
(15) days after the Company has given written notice to Schmid specifying in
reasonable detail the manner in which Schmid has failed to perform such duties
or comply with such directions.

(b) For purposes hereof, “Good Reason” means any of the following:

i. a material or substantial diminution of Schmid’s responsibilities or the loss
of the title of Senior Vice President of Commercial Operations, which the
Company or its successor has failed to remedy within fifteen (15) days following
Schmid’s delivery to the Company or its successor of written notice of such
diminution of responsibilities or loss of title;

ii. an alteration of Schmid’s direct reporting structure such that he no longer
reports directly to the CEO of the Company or its successor;

iii. a reduction in Schmid’s Base Pay following a merger or acquisition; or

iv. material breach by the Company or its successor of the terms of Schmid’s
employment agreement with the Company or its successor (including the failure to
grant equity promised thereunder).

(c) For purposes hereof, a “Change of Control” means the occurrence of any of
the following events, but only to the extent each of the following is
interpreted in a manner consistent with the meaning of “a change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation” under Section 409A of
Internal Revenue Code, as amended, (the “Code Section 409A”) and any successor
statute, regulation and guidance thereto, and limited to the extent necessary so
that it will not cause adverse tax consequences with respect to Code
Section 409A:

i. a merger or consolidation in which

1. the Company is a constituent party, or

2. a subsidiary of the Company is a constituent party and the Company issues
shares of its capital stock pursuant to such merger or consolidation,

In the case of (1) or (2) above, except any such merger or consolidation
involving the Company or a subsidiary in which the holders of capital stock of
the Company immediately prior to such merger or consolidation continue to hold
immediately following such merger or consolidation at least 51%, by voting power
and economic interest, of the capital stock of (A) the surviving or resulting
entity or (B) if the surviving or resulting entity is a wholly owned subsidiary
of another entity immediately following such merger or consolidation, the parent
entity of such surviving or resulting entity; or

ii. the sale, in a single transaction or series of related transactions,

1. by the Company of all or substantially all of the assets of the Company
(except where such sale is to a wholly owned subsidiary of the Company) or

2. by the stockholders of the Company of at least 51%, by voting power and
economic interest, of the then-outstanding capital stock of the Company.